Action to recover broker’s commissions on the sale of real estate. Judgment dismissing the complaint against the individual defendant unanimously affirmed, with costs. As against the corporate defendant the judgment is reversed on the law and a new trial granted, with costs to abide the event. The evidence presented questions of fact for the jury inter alia, (1) whether or not the corporate defendant had “ accepted ” the plaintiffs’ proposed purchaser. If the jury so found, then there was no need for proof of financial ability of the proposed purchaser, who in fact eventually bought the property; (2) whether or not the plaintiffs or the other brokers were the procuring cause of the sale; (3) as to the bona fides of the closing of the transaction through the second set of brokers, affected in part by whether or not the plaintiffs’ version be accepted that they brought the proposed purchasers and the corporate defendant together under circumstances which resulted in an agreement on all the important details of the transaction and that there was an express understanding that the owner was to negotiate and close the details thereof, and in which event the defendant expressly agreed to pay the brokerage to plaintiffs. The court erroneously excluded testimony proffered by the plaintiffs in respect of the services rendered in bringing about a sale of the property to Rabinowitz Brothers. A typical example of such erroneous rulings appears at folio 55. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.